                      Case 1:18-cv-03275-VSB Document 45 Filed 03/01/21 Page 1 of 1




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                         BRIAN FRANCOLLA
Corporation Counsel                               100 CHURCH STREET                                          Senior Counsel
                                                  NEW YORK, NY 10007                                  Phone: (212) 356-3527
                                                                                                      bfrancol@law.nyc.gov



                                                                                  February 26, 2021

   VIA ECF
   Honorable Vernon S. Broderick
   United States District Judge
   Southern District of New York                                                    3/1/2021
   40 Foley Square
   New York, New York 10007

                      Re:   Jarzette Jacobs Administrator of Estate of Jah’Lire Nicholson et al. v. City, et al.,
                            18-CV-3275 (VSB)

   Your Honor:

                   I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
   of New York, representing defendants City of New York, Police Officer Daniel Decario, and Police
   Officer Djafar Tsaabbast in the above-referenced matter. Defendants write respectfully on behalf of the
   parties to advise the Court of the status of this action and to respectfully request that the Court extend the
   stay of discovery until April 30, 2021.

                   By letter dated November 30, 2020, the parties respectively advised the Court that we had
   been working cooperatively towards facilitating a forensic evaluation by plaintiffs’ expert to take place in
   New York with the hope that we might be able to have that occur before the end of February, or that by
   that point we would at least be able to propose a realistic timeline for when it could occur. While the
   parties have continued to work cooperatively in this regard, the status of the pandemic – albeit far more
   promising than when we last wrote – is still preventing us from being able to complete the forensic
   valuation. The fact that plaintiffs’ expert resides in Michigan has made finalizing this forensic evaluation
   particularly difficult in light of the required inter-state travel as well as the need for numerous people to
   gather indoors for a potentially lengthy amount of time. The parties anticipate that if the Court were to
   extend the stay in the manner requested, we could by the end of April – assuming vaccine distribution
   continues to improve – be able to resume discovery and propose a reasonable schedule at that time to
   complete what remains outstanding.

                   Accordingly, the parties respectfully request that the Court further extend the stay of
   discovery until April 30, 2021. To the extent that this request is granted, the parties further respectfully
   request that the Court permit them to submit a joint status update at the conclusion of the stay.
